Exhibit 10.1

Myriad Genetics, Inc.

Management Performance - Incentive Bonus Program

Fiscal Year 2010

The Compensation Committee of the Board of Directors of Myriad Genetics, Inc.
has implemented an annual management performance - incentive bonus program for
the purpose of establishing annual performance objectives for our executives,
including our named executive officers, to align their performance with the
overall goals and objectives for Myriad. This process commences in the fourth
quarter of each fiscal year as each executive meets with our President and CEO
to discuss (i) pre-determined financial targets related to the Company's
operations and (ii) management business objectives (collectively "Performance
Goals") for the ensuing fiscal year. After review and discussion, our President
and CEO finalizes each executive's Performance Goals for the ensuing fiscal
year. Similarly, our President and CEO meets with the Compensation Committee at
the end of each fiscal year to propose his Performance Goals for the ensuing
fiscal year which, after review and discussion, are finalized by the
Compensation Committee. All executive Performance Goals are then reported to the
independent members of the Board of Directors.

At the end of the ensuing fiscal year, each executive's performance for the
fiscal year is reviewed, including an assessment by management and the
Compensation Committee of the achievement of these Performance Goals. As a part
of this review, we assess the degree of achievement of each of the financial
targets related to the Company's operations, each executive officer's
performance in each of the areas in which individual management business
objectives were established, the financial performance of Myriad in the areas of
responsibility of the executive officer, the overall financial performance of
Myriad, and other significant accomplishments and contributions of the executive
officer. At this time, our President and CEO recommends an incentive cash bonus
amount and salary adjustment for each executive officer, other than himself, for
the ensuing fiscal year. The Compensation Committee, after further review and
discussion with our President and CEO, then determines the annual cash bonus and
base salary amount for each executive officer for the ensuing fiscal year. The
Compensation Committee reports all of its determinations regarding executive
officer compensation to the independent members of the Board.

In the case of our President and CEO, the Compensation Committee makes its
review of the degree of achievement of each of the financial targets related to
the Company's operations, the President and CEO's performance in each of the
areas in which individual management business objectives were established, the
overall financial performance of Myriad, and other significant accomplishments
and contributions of our President and CEO. The Compensation Committee then
determines an annual incentive cash bonus amount and adjustments, if any, to the
base salary amount for our President and CEO without any compensation
recommendations or input from our President and CEO, who is not present in any
meetings of the Compensation Committee where his compensation is reviewed and
discussed. The Compensation Committee reports all of its determinations
regarding the compensation of our President and CEO to the independent members
of the Board.

The actual bonus amount for each executive officer is awarded each year in the
discretion of the Compensation Committee based on the following formula:

Annual base salary of the executive officer times (a) the executive officer's
pre-determined bonus target percentage, as adjusted by the Compensation
Committee based on Company performance by a factor of 50% to 130%, and times (b)
the executive officer's Performance Goals score (up to 100% - based on degree of
accomplishment of Performance Goals as determined by the Compensation
Committee).

We also review and determine if there are any significant differences in the
annual bonus of an executive officer compared to similar positions with the
comparable companies in our industry as represented in the compensation data we
utilize. We change annual cash bonuses if we deem such an adjustment is
warranted based on differences in comparable market data, significant
accomplishments for the year, changes in the scope of responsibilities of the
executive officer, or internal pay inequities.

Further information about our management performance - incentive bonus program
and other aspects of our executive compensation program are set forth in the
definitive proxy statement for our annual meeting of shareholders, which we have
filed with the Securities and Exchange Commission (the "SEC"). A copy of the
proxy statement is available on the Internet through the SEC's electronic data
system called EDGAR at www.sec.gov or through the Investor Relations section of
our website at www.myriad.com .

We reserve the right to modify the management performance program, and the key
corporate performance factors and criteria under the program, at any time.